Citation Nr: 1507066	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a back disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Basic eligibility for non-service connected pension benefits.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In June 2014 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing; a transcript of the hearing is of record.

The Board has reviewed the physical file and the "Virtual VA" electronic claims file to ensure a complete review of the evidence.

As discussed below, the issue of entitlement to a TDIU has been raised by the record.  When entitlement to a TDIU is raised during the adjudicatory process of an underlying disability, it is part of the claim for benefits for the underlying claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of entitlement to a TDIU is properly before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's back disability has been manifested by, at worst, forward flexion to 80 degrees with pain on motion with a combined range of motion of 225 degrees.

2.  Giving the Veteran the benefit of the doubt, the Veteran's acquired psychiatric disorder is etiologically related to her active duty service.

3.  The Veteran does not have a bilateral knee disability that is etiologically related to her active duty service.

4.  The Veteran is not permanently and totally disabled as a result of a non-service-connected disability at this time.  This issue has been made effectively moot. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the Veteran's back disability have not been met.  38 US.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5242 (2014).

2.  The criteria for service connection for an acquired psychiatric disability are met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4. The Veteran does not meet the threshold requirement for VA pension benefits based on non-service-connected disabilities.  38 U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2014).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's back disability has been evaluated as 10 percent disabling under Diagnostic Code 5242 for degenerative arthritis of the spine.  Diagnostic Code 5242 uses the General Rating Formula for Diseases of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under the General Rating Formula, a higher evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the purposes of evaluations under Diagnostic Codes 5235-5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.

In September 2011 the Veteran was afforded a VA back examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran described the pain as a constant 7 out of 10.  She noted that she suffered from occasional flare-ups.  She also reported that she "feels constant back pain would make it hard for her to work now."  However, she noted that she was laid off of her last position in "manufacturing on production line" in May 2009 because there were "too many people."

Range of motion was flexion to 90 degrees or greater with pain on motion, extension to 25 degrees with pain on motion, bilateral lateral flexion to 30 degrees or greater with pain on motion, and bilateral lateral rotation to 30 degrees or greater with pain on motion.  The combined range of motion was 235 degrees.

There was no additional limitation of motion after repetitive movement.  There was no localized tenderness or pain to palpation.  Muscle strength and the sensory examination were normal.  The straight leg raising test was negative and there was no radiculopathy.  X-ray images showed arthritis of the spine.

In January 2013 the Veteran was afforded another VA examination.  She reported flare-ups with cold weather and constant pain.  The Veteran reported that lifting anything greater than 5 to 10 pounds and bending causes increased pain and certain activities such as climbing stairs require her to move slowly.  Prolonged standing increases her back pain and she has less discomfort when she is able to change positions.  

Range of motion was flexion to 80 degrees with pain on motion, extension to 30 degrees or greater with pain on motion, bilateral lateral flexion to 30 degrees with no objective evidence of pain on motion, and bilateral lateral rotation to 30 degrees with no objective evidence of pain on motion.  The combined range of motion was 230 degrees.  There was no further limitation of motion after repetitive motion testing.

The examiner noted less movement than normal, pain on movement and interference with sitting, standing and/or weight-bearing.  There was localized tenderness to palpation over the sacral spine and no guarding or muscle spasm.  Muscle strength was normal except for ankle plantar flexion which was 4/5.  Ankle reflexes were normal and knee reflexes were hyperactive without clonus.  The straight leg raising test was normal and there was no radiculopathy.

A review of post-service VA treatment records shows treatment for pain and physical therapy with symptoms commensurate with those reported in the VA examinations.

Based on the evidence of record, during the period on appeal the Veteran's range of motion was flexion to, at worst 80 degrees (January 2013 VA examination), with a combined range of motion of 225 (considering the most limited evaluations from the two VA examinations).  In order to warrant a higher evaluation of 20 percent, flexion must be limited to less than 60 degrees, or the combined range of motion must be less than 120 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Further, there was no evidence of muscle spasm, guarding, or localized tenderness, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  At no point during the period on appeal did the Veteran exhibit such symptoms.

Accordingly, a higher evaluation of 20 percent for a back disability is not warranted.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's back disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for the back disability specifically provide for an evaluation based on pain, pain on motion and limitation of motion.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's back disability is manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.

In any event, it is important for the Veteran to understand that without some problems associated with her disability the current evaluation could not be justified, let alone a higher evaluation.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2014).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In situations where a pre-existing injury or disease is established, the presumption of aggravation provides that the pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 38 C.F.R. § 3.306(a).    

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Acquired Psychiatric Disorder

The Veteran asserts that she has an acquired psychiatric disorder that began during her active duty service.

A review of the service treatment records shows that the Veteran was evaluated as clinically normal at her entrance examination.

The Veteran was treated several times during service for an acquired psychiatric disorder.  In July 2002 the Veteran received a psychiatric evaluation and was noted to have an occupational problem.  A September 2002 treatment record notes a diagnosis of adjustment disorder with depressed mood.  October 2002 treatment records note mild depression and adjustment disorder/PTSD.  October and November 2003 treatment records note a diagnosis of depression treated by medication.  A December 2003 treatment record notes depression improved and continues a prescription for medication. In February 2004 a treatment record notes depression improved (remission).  

Post-service VA treatment records show continued treatment for acquired psychiatric disorders including depression, anxiety, bipolar disorder and PTSD.  Of record are treatment notes dating from September 2010 to the present.  An August 2011 vocational rehabilitation record notes that the Veteran had a diagnosis of bipolar disorder that likely existed throughout service without being diagnosed.

Private treatment records show treatment for bipolar disorder from January 2011 to June 2011.

In December 2011 the Veteran was afforded a VA mental disorders examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a mental status examination, the examiner diagnosed major depressive disorder and anxiety disorder.  

The examiner found that a diagnosis of bipolar disorder could not be substantiated adequately during the interview because the Veteran "did not give any history of suggestive or a manic hypomanic or a mixed episode."  The examiner discredited the August 2011 treatment note that opines that the Veteran had undiagnosed bipolar disorder during service by pointing out that the opinion is conclusory.  

The examiner noted some discrepancies regarding the exact onset of psychiatric symptoms.  Some treatment records note the first episode of depression to be in 2000, before the Veteran entered service.  Based on these reports the examiner concluded that the Veteran's acquired psychiatric disorders "existed prior to service."  Based on the in-service treatment records and a lack of "clinically significant psychiatric symptoms" the examiner found that "there is no persuasive evidence that the veteran's preexisting [disorders] were permanently aggravated (beyond natural progression) due to military service." 

The Board notes that the December 2011 VA examiner did not use the correct legal standard.  As discussed above, the question is whether there was clear and unmistakable evidence that the Veteran had an acquired psychiatric disability that pre-existed her active duty service (as opposed to whether it is more likely than not). 

If the answer to that question is yes, then the presumption of aggravation would apply.

The Board has considered remanding the issue for a new VA examination and opinion.  However, given that the Veteran clearly had treatment for an acquired psychiatric disorder on several occasions during service, that she has a current diagnosis of an acquired psychiatric disorder, and that she had treatment for an acquired psychiatric disorder at the VA after separation from active duty service as soon as she was able to establish eligibility for treatment, the Board gives the Veteran the benefit of the doubt and finds that service connection for an acquired psychiatric disorder is warranted.

The nature and extent of this disability related to service are not before the Board at this time.

Bilateral Knee Disability

The Veteran asserts that she has a bilateral knee disability as a result of her active duty service.

A review of the service treatment records shows treatment for knee pain in September 2002.  The Veteran had a diagnosis of iliotibial band syndrome from 2002.  At a separation examination in February 2007 the Veteran did not report knee troubles and was evaluated as clinically normal.

May and September 2009 reports of medical history note no problems with the Veteran's knees.

Post-service treatment records show frequent reports of knee pain with physical therapy but no diagnosis of a knee disability.

In November 2011 the Veteran was afforded a VA knee examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The examiner noted that the Veteran had a previous diagnosis of iliotibial band syndrome that was "remove and now cleared."  The examiner noted that there was no current diagnosis of a knee disability.  

According to the examiner's notes, the range of motion measurements were "erroneous" and no x-rays were taken "because of the veterans voluntary resistance to any motion of the knees and uncooperative attitude."  The examiner noted that: 

Even though she claims pain on the slightest movement of both knees she was observed to twice spontaneously stand up unassisted and easily get up on the examining table but then claim severe pain with any attempt at leg motion or palpation with obvious voluntary resistance to any passive motion attempts.  The knees appeared normal to inspection with no swelling or redness and with normal unconscious movements.

It is important for the Veteran to understand that any actions that may affect her credibility with regard to the claim for a knee disability, may affect her credibility with regard to all of her claims with the VA.  

In the future, it is in the best interest of the Veteran to fully cooperate with any VA examination.

In January 2012 the Veteran was given x-rays by her regular treatment provider which showed normal knees.

Based on the evidence of record, the Board finds that service connection for a bilateral knee disability is not warranted, and places other claims into service question. 

While there is evidence of pain, the Board notes that there has been no diagnosis of an actual disability and in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Although the Veteran may sincerely believe that she has a knee disability related to her active duty service, and the Veteran is competent to report symptoms of a disability such as pain, the issue of whether the Veteran has a diagnosis of a current disability as a result of active duty service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Based on the complexity of the medical question, the Board finds that the Veteran cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Simply stated, the best evidence in this case provides evidence against this claim. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims and entitlement to service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Non-Service-Connected Pension

A Veteran may be afforded a pension under 38 U.S.C.A. § 1521 for a non-service connected disability if the Veteran meets the service requirements of 38 U.S.C.A. § 1521(j) and is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct. 38 U.S.C.A. § 1521(a).

A Veteran meets the service requirements if the Veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j). 

The term "period of war" is defined by statute.  For these purposes, the Gulf War began on August 2, 1990.  Thus, in this case, the Veteran has clearly served for ninety days or more during a period of war.

The Veteran is service-connected for a back disability and, as discussed above, an acquired psychiatric disability.  This will normally provide her more compensation from VA than a pension (she cannot get both as there are financial limits on Veterans who receive a VA pension).   

The Veteran has applied for Social Security Administration (SSA) benefits on several occasions.  As noted in the SSA documents of record, the Veteran's application listed the following disabilities: bipolar disorder, depression, back pain, PTSD, adjustment disorder and anxiety.  

The Board notes that the various acquired psychiatric disorders are all considered in the Veteran's service connected disability.  As the Veteran is also service connected for a back disability, there are no remaining non-service-connected disabilities on which to base a finding that the Veteran is permanently and totally disabled.

Instead, the Board has interpreted the Veteran's claim to be on for a TDIU based on service-connected disabilities, which is further discussed below in the remand.

Accordingly, the Board finds that the criteria for pension under 38 U.S.C.A. § 1521 are not met.  In light of the granting of the issue above, this claim is render effectively moot. 

Duties to Notify and Assist

Preliminarily, the Board notes that the claim for entitlement to service connection for an acquired psychiatric disorder has been granted in full.  Thus, a discussion of the duties to notify and assist as they pertain to this claim is not warranted.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA fulfilled its duty to notify in its July 2011, August 2011, November 2011, December 2011, January 2013, March 2013 and May 2013 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, VA examinations, and the Veteran's statements and testimony.

The Veteran has been afforded adequate examinations on the issues of entitlement to an increased evaluation for a back disability and service connection for a bilateral knee disability.  VA provided the Veteran with back examinations in September 2011 and January 2013 and a knee examination in November 2011.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  

Based on the above, the Veteran has been afforded adequate examinations.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the June 2014 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       


ORDER

Entitlement to an initial evaluation in excess of 10 percent for a back disability is denied.

Entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for a bilateral knee disability is denied.

Basic eligibility for non-service-connected pension benefits is not met.


REMAND

Preliminarily, the Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

In the claim for an increased evaluation, the Veteran has asserted that she is unable to work because of her service-connected disabilities.  Thus, the Board finds that a TDIU claim has been raised in this case.

Giving that the evidence of record demonstrates that the Veteran may be unemployable due to her service-connected disabilities (this issue is not clear), the Board must remand this matter to afford the Veteran further development regarding her claim for a TDIU.

On remand, the grant of service connection for an acquired psychiatric disorder should be considered with regard to the claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim of entitlement to a TDIU should be adjudicated.  The RO/AMC should undertake any additional development that it deems necessary, including obtaining a VA examination that addresses all of the Veteran's service-connected disabilities and how they impact the Veteran's ability to function, including the critical question of whether it is at least as likely as not (50% chance or greater) that the Veteran's service-connected disabilities, standing alone, cause her unemployment.

If possible, but not required, a report regarding her credibility as a whole (indications of exaggeration, etc.) should be noted in the record.

2.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


